

Exhibit 10(a)


ENTERGY CORPORATION SERVICE RECOGNITION PROGRAM
FOR NON-EMPLOYEE OUTSIDE DIRECTORS
(As Amended and Restated Effective June 1, 2012)




On October 29, 1999, the Board of Directors of Entergy Corporation (“Entergy
Corporation Board”) approved, authorized, and adopted certain changes to this
Entergy Corporation Service Recognition Program for Non-Employee Outside
Directors (the “Program”) that were incorporated into an amendment and
restatement of the Program, which was effective January 1, 2000.


In December 2005, the Entergy Corporation Board approved the adoption of
Amendment No. 1 to the Program which provided payment elections with respect to
all amounts deferred under this Program in accordance with Internal Revenue
Service Notice 2005-1, Q&A-19(c) and related Proposed Treasury Regulations under
Section 409A of the Internal Revenue Code of 1986, as amended (“Code”).


The Program was further amended and restated effective January 1, 2009 to
implement changes required pursuant to and consistent with Code Section 409A for
amounts deferred on or after January 1, 2005.  Amounts deferred prior to January
1, 2005 shall be administered under this Program, provided that, such amounts
shall remain excluded from the requirements of, and potential adverse
consequences associated with, Code Section 409A to the extent permissible for
amounts deferred on or before December 31, 2004.
 
Effective January 1, 2009, the Program was amended to conform to final
regulations under Code Section 409A issued by the Treasury Department.  Between
January 1, 2005 and December 31, 2008, the Program was operated in accordance
with transition relief established by the Treasury Department and Internal
Revenue Service under Code Section 409A.
 
This amendment and restatement of the Program is adopted on December 2, 2011,
but effective June 1, 2012, to revise the formula for determining the number of
Equity Units to be awarded to Outside Directors under this Program and to
provide for the immediate vesting of Equity Units awarded under this Program to
Outside Directors actively serving on the Entergy Corporation Board and
participating in the Program on and after the Effective Date.  This amendment
and restatement of the Program shall not affect benefits, if any, payable to
Outside Directors who were participants in a prior program before the Effective
Date and Separated from the Entergy Corporation Board prior to the Effective
Date, and such benefits, to the extent payable, shall continue to be governed by
the applicable terms of such prior program.
 
 

 
 

--------------------------------------------------------------------------------

 









PURPOSE


The Program identifies those directors who are eligible for recognition for
their service on the Entergy Corporation Board, sets forth the terms and
conditions of the Program, and establishes the commencement date for receipt of
benefits under the Program.




ARTICLE I
DEFINITIONS


The following terms shall have the respective meanings hereinafter indicated
unless expressly provided herein to the contrary:


1.01 “Administrator” shall mean the office of the senior-most officer within the
Human Resources Department.


1.02 “Award Date” shall mean the last day of May of each year, or if such day is
day on which the New York Stock Exchange is not open for trading, the next
succeeding New York Stock Exchange trading day.


1.03 “Cause” shall mean:


(a)      a material violation by the Outside Director of any agreement with
Entergy Corporation or the Entergy Corporation Board to which he or she is a
party;


(b)      a material violation of the director relationship existing between the
Outside Director and the Entergy Corporation Board at the time, including,
without limitation, breach of confidentiality, moral turpitude, theft or
defalcation; or


(c)      a material failure by the Outside Director to perform the services
required by him or her by any agreement with Entergy Corporation or the Entergy
Corporation Board to which he or she is a party, or, if there is no such
agreement, a material failure by the Outside Director to perform the reasonable
customary services of a director.


1.04           “Change in Control” shall mean:


(a) the purchase or other acquisition by any person, entity or group of persons,
acting in concert within the meaning of Sections 13(d) or 14(d) of the
Securities Exchange Act of 1934 ("Act"), or any comparable successor provisions,
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Act) of thirty percent (30%) or more of either the shares of common stock
outstanding immediately following such acquisition or the combined voting power
of Entergy Corporation's voting securities entitled to vote generally and
outstanding immediately following such acquisition, other than any such purchase
or acquisition in connection with a Non-CIC Merger (defined in subsection (b)
below);


(b) the consummation of a merger or consolidation of Entergy Corporation, or any
direct or indirect subsidiary of Entergy Corporation with any other corporation,
other than a Non-CIC Merger, which shall mean a merger or consolidation
immediately following which the individuals who comprise the Entergy Corporation
Board immediately prior thereto constitute at least a majority of the Entergy
Corporation Board, or the board of directors of the entity surviving such merger
or consolidation, or the board of directors of any parent thereof (unless the
failure of such individuals to comprise at least such a majority is unrelated to
such merger or consolidation);


(c) the stockholders of Entergy Corporation approve a plan of complete
liquidation or dissolution of Entergy Corporation or there is consummated an
agreement for the sale or disposition by Entergy Corporation of all or
substantially all of Entergy Corporation’s assets; or


(d) any change in the composition of the Entergy Corporation Board such that
individuals who on the Effective Date constitute the Entergy Corporation Board
and any new director (other than a director whose initial assumption of office
is in connection with an actual or threatened election contest, including but
not limited to a consent solicitation, relating to the election of directors of
Entergy Corporation) whose appointment or election by the Entergy Corporation
Board or nomination for election by Entergy Corporation's stockholders was
approved or recommended by a vote of at least two-thirds (2/3) of the directors
then still in office who either were directors on such Effective Date or whose
appointment, election or nomination for election was previously so approved or
recommended, cease for any reason to constitute at least a majority thereof.


Provided, however, that no Change in Control shall be deemed to occur solely by
virtue of (1) the insolvency or bankruptcy of Entergy Corporation; or (2) the
transfer of assets of Entergy Corporation to an affiliate of Entergy
Corporation, provided such affiliate assumes the obligations of the Program and
agrees to continue uninterrupted the rights of the Participants under the
Program; or (3) the consummation of any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of Entergy Corporation immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of Entergy
Corporation immediately following such transaction or series of transactions.


1.05           “Change in Control Period” shall mean the period commencing on
the date of a Potential Change in Control and ending on the earlier of:  (a)
twenty-four (24) calendar months following the date of a Change in Control event
or (b) the date on which the Change in Control event contemplated by the
Potential Change in Control is terminated.


1.06           “Claims Administrator” shall mean the Administrator or its
delegate responsible for administering claims for benefits under the Program.
 
1.07 “Claims Appeal Administrator” shall mean the Administrator or its delegate
responsible for administering appeals from the denial or partial denial of
claims for benefits under the Program.
 
1.08 “Disability” shall mean a physical or mental condition of an Outside
Director, which, based on evidence satisfactory to the Administrator, and in the
opinion of the Administrator, renders such Outside Director unfit to perform his
or her duties as a director.  Evidence may include medical evidence or that the
Outside Director qualifies for disability benefits from the Social Security
Administration.
 
1.09 “Effective Date” shall mean June 1, 2012.
 
1.10 “Entergy Common Stock” shall mean Common Stock of Entergy Corporation, par
value $.01 per share.


1.11           “Entergy Corporation Board” shall mean the Board of Directors of
Entergy Corporation.


1.12           “Equity Unit” shall mean a phantom unit with a market value
equivalent of one (1) share of Entergy Common Stock.  Equity Units do not
represent actual shares of Entergy Common Stock and no shares of actual Entergy
Common Stock will be purchased or acquired under this Program.


1.13           “Key Employee” means one of the following (a) a System officer
having annual compensation greater than $140,000 (adjusted for inflation
pursuant to section 416(i) of the Code and limited to the top 50 System
officers), (b) a five percent owner of Entergy Corporation, or (c) a one percent
owner of Entergy Corporation having annual System Company compensation of more
than $150,000, subject to such other determinations made in the discretion of
the Administrator, in a manner consistent with the regulations issued under Code
Section 409A.


1.14           “Outside Director” shall mean a member of the Entergy Corporation
Board who is not an officer or employee of a System Company.


1.15           “Potential Change in Control” shall be deemed to have occurred if
the event set forth in any one of the following paragraphs shall have occurred:


(a) Entergy Corporation or any affiliate or subsidiary company enters into an
agreement, the consummation of which would result in the occurrence of a Change
in Control;


(b) the Entergy Corporation Board adopts a resolution to the effect that, for
purposes of this Program, a Potential Change in Control has occurred;


(c) any System Company or any person or entity with the wherewithal to
effectuate such action publicly announces an intention to take or to consider
taking actions which, if consummated, would constitute a Change in Control; or


(d) any person or entity becomes the beneficial owner (as that term is defined
in Rule 13d-3 under the Securities Exchange Act of 1934, as amended from time to
time), either directly or indirectly, of securities of Entergy Corporation
representing twenty percent (20%) or more of either the then outstanding shares
of common stock of Entergy Corporation or the combined voting power of Entergy
Corporation’s then outstanding securities (not including in the calculation of
the securities beneficially owned by such person or entity any securities
acquired directly from Entergy Corporation or its affiliates).


1.16           “Program” shall mean this Entergy Corporation Service Recognition
Program for Non-Employee Outside Directors, as herein amended and restated
effective June 1, 2012.


1.17           “Separated Outside Director” shall mean an Outside Director who
becomes Separated from the Entergy Corporation Board after the Effective Date.


1.18           “Separation” shall mean the occurrence of any of the following
events: (a) the Outside Director’s voluntary resignation from, or failure to be
re-elected to, the Entergy Corporation Board; (b) the inability of the Outside
Director to seek re-election by reason of having attained age 72 as described in
Section 5.03; (c) the Outside Director’s Disability; (d) the Outside Director’s
involuntary removal from the Entergy Corporation Board, including the Outside
Director’s voluntary or involuntary termination from the Entergy Corporation
Board under Section 3.07, or (e) the Outside Director’s death.  An Outside
Director shall be considered “Separated” from the Entergy Corporation Board on
his or her last day of service as an Outside Director on the Entergy Corporation
Board for any of the reasons set forth in this Section 1.18.  Notwithstanding
the foregoing, a Separation shall not be deemed to occur under the Program
unless the event (other than death) also qualifies as a “separation from
service” within the meaning of Code Section 409A.


1.19           “Subsidiary Board” shall mean the board of directors of any
System Company other than the Entergy Corporation Board.


1.20           “System” shall mean Entergy Corporation and all System Companies
and, except in determining whether a Change in Control has occurred, shall
include any successor thereto.


1.21           “System Company” shall mean Entergy Corporation and any
corporation 80% or more of whose stock (based on voting power or value) is
owned, directly or indirectly, by Entergy Corporation and any partnership or
trade or business which is 80% or more controlled, directly or indirectly, by
Entergy Corporation, and, except in determining whether a Change in Control has
occurred, shall include any successor thereto.




ARTICLE II
PARTICIPATION


2.01 Eligible Participants.  Only Outside Directors are eligible to receive
benefits under the Program.


2.02 Former Directors Not Eligible. Any former eligible director who separated
from the Entergy Corporation Board or any Subsidiary Board prior to the
Effective Date and who is covered under the prior program for outside directors
shall continue to be governed by the terms of the program for outside directors
as in effect immediately prior to the Effective Date and shall not be covered by
the terms of this amended and restated Program.




ARTICLE III
BENEFITS


3.01 Service Recognition Awards.  Subject to Section 5.02, on each Award Date,
each Outside Director’s account maintained under the Program will be credited
with an annual award of Equity Units the number of which Equity Units shall be
determined by dividing sixty-thousand dollars ($60,000) by the per-share closing
price of Entergy Common Stock on the New York Stock Exchange on the Award
Date.  If the Program applies only to a portion of a year of service for an
Outside Director, then only a prorated portion of such number of Equity Units
shall be awarded based on the portion of such year of service the Outside
Director served on the Entergy Corporation Board.  All benefits awarded under
this Program to Outside Directors shall vest immediately on the Award Date,
except for the life insurance provided under Section 3.04. All awards previously
granted to Outside Directors that are outstanding as of the Effective Date of
this amendment and restatement shall immediately vest upon the Effective Date.


3.02 Dividend Equivalent Rights.  If Entergy Corporation declares one or more
cash dividends respecting Entergy Common Stock to holders of record as of a date
or dates occurring on or after the Effective Date of this Program, Outside
Directors shall receive a credit to their account as established under this
Program equal in value to the cash dividend paid to a holder of record for each
share of Entergy Common Stock multiplied times the number of undistributed
Equity Units that such Outside Director has accumulated under the Program
through the Award Date(s) immediately preceding such record date, based on the
formula described in Section 3.01 and including all undistributed Equity Units
previously granted to such Outside Director prior to the Effective Date.


3.03 Payment of Benefits.  Commencing on the first day of the month next
following an Outside Director’s Separation, and thereafter for the four
consecutive anniversary dates of such date (the “Annual Installment Dates”), the
Separated Outside Director shall be entitled to receive an annual installment
payment, as hereinafter determined, based on accumulated Equity Units credited
to the Outside Director’s account pursuant to Section 3.01, the accumulated
dividend equivalent rights credited to the Outside Director’s account pursuant
to Section 3.02, and  undistributed Equity Units and accumulated dividend
equivalents rights credited to the Outside Director’s account prior to the
Effective Date..  Except as provided in the event of death, the five annual
installments represent the earliest payment schedule.  An Outside Director shall
have no right to demand payment of benefits any sooner than permitted under this
schedule.  The payment of benefits shall be subject to the following:


(a) Each annual installment shall be made within thirty (30) days after the
applicable Annual Installment Date.  In general, each annual installment
represents a proportionate share of the remaining accumulated cash value of
Equity Units and dividend equivalent rights accrued by the Separated Outside
Director based on the number of remaining annual installments to be paid.  For
instance, at Separation, the first annual installment shall equal 20% of the
total cash value of the accumulated Equity Units and dividend equivalent
rights.  In the second installment, 25% of the total cash value of the remaining
accumulated Equity Units and dividend equivalent rights is payable.  In the
third installment, 33 1/3% of the total cash value of the remaining accumulated
Equity Units and dividend equivalent rights is payable.  In the fourth
installment, 50% of the total cash value of the remaining accumulated Equity
Units and dividend equivalent rights is payable.  In the fifth and final
installment, the total cash value of the remaining accumulated Equity Units and
dividend equivalent rights is distributed.


(b) The amount of each such annual installment payment shall reduce the
Separated Outside Director’s remaining accumulated Equity Units and dividend
equivalent rights in accordance with an irrevocable written investment election
made by the Outside Director no later than the initial Annual Installment Date
(i.e., the first day of the month next following the Outside Director’s
Separation).  Such investment election shall specify that each annual
installment will be credited against the Outside Director’s accumulated Equity
Units and dividend equivalent rights in accordance with one of the following
choices:  (1) first against all accumulated dividend equivalent rights and then
against accumulated Equity Units; (2) first against all accumulated Equity Units
and then against accumulated dividend equivalent rights; or (3) pro-rata against
remaining accumulated Equity Units and dividend equivalent rights,. If no
election in this regard is made by the Outside Director prior to his or her
initial Annual Installment Date, then the crediting order of each such annual
installment shall be determined in accordance with choice (3) above.


(c) Each annual installment shall be paid in the form of cash based upon the
closing price of Entergy Common Stock on the New York Stock Exchange as of the
close of business on the last business day immediately preceding the applicable
Annual Installment Date.  No participation or payment under this Program shall
be in the form of actual shares of Entergy Common Stock. Subject to Section
3.06, all installments payable under this Program shall cease upon the
distribution of all five installments.  If the Outside Director dies after
Separation from the Entergy Corporation Board, but before all five installments
have been paid, the Outside Director’s remaining unpaid accrued benefits under
this Program (based on the closing price of Entergy Common Stock on the New York
Stock Exchange as of the close of business on the last business day occurring
immediately preceding the Outside Director’s death) shall be paid in a lump sum,
within thirty (30) days after the date of his or her death, to his or her
designated beneficiary on file with the Secretary to the Entergy Corporation
Board or, in the absence of any such named beneficiary, to the estate of the
Outside Director.


(d)  Notwithstanding the foregoing, an Outside Director may, at least one year
prior to Separation from the Entergy Corporation Board and subject to consent
from Entergy Corporation, execute a written deferral election under which the
commencement of the five annual installments under this Program may be
irrevocably deferred for a fixed number of years, equal to at least five years
but not to exceed fifteen (15) years from the date of such Outside Director’s
Separation from the Entergy Corporation Board. If the Outside Director executes
such a deferral election, Separates and subsequently dies prior to the deferred
commencement date for the installments, the survivor’s benefit provisions
described in Section 3.06 shall apply.


3.04 Life Insurance Coverage.  Outside Directors who have at least 10 years of
service on the Entergy Corporation Board will receive $25,000 of life insurance
coverage after Separation at no cost to the Outside Director.


3.05 Adjustments Upon Changes in Capitalization.  Notwithstanding any other
provision of the Plan, the Entergy Corporation Board shall make or provide for
such adjustments to the Program, the Program awards described under Sections
3.01 and 3.02, respectively, and the award limits set forth in the Program, as
it shall deem appropriate to prevent dilution or enlargement of the value of the
Equity Units or dividend equivalent rights hereunder, including adjustments in
the event of  any change in the Entergy Common Stock, whether through merger,
consolidation, reorganization, reincorporation, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, split-up,
split-off, spin-off, combination of shares, exchange of shares, or similar
change in the capital structure of Entergy Corporation, or in the event of
payment of a dividend or distribution to the shareholders of Entergy Corporation
in a form other than Entergy Common Stock (excepting normal cash dividends) that
has a material effect on the Entergy Common Stock.  Any fractional unit
resulting from an adjustment pursuant to this Section shall be rounded up to the
nearest whole number. The Entergy Corporation Board in its sole discretion may
also make such adjustments in the terms of any Equity Units or dividend
equivalent rights hereunder to reflect, or related to, such changes in the
capital structure of Entergy Corporation or distributions as it deems
appropriate, including modification of performance goals and performance
periods. The adjustments determined by the Entergy Corporation Board pursuant to
this Section shall be final, binding and conclusive.


3.06 Death While In Active Service on the Board.  If an Outside Director dies
while serving on the Entergy Corporation Board, all benefits payable under the
Program shall be paid in a lump sum to the beneficiary named by the Outside
Director, or, in the absence of a named beneficiary, to the estate of the
Outside Director as soon as administratively practicable following the Outside
Director’s death or a later date within the same taxable year as the Outside
Director’s death or, if later, by the 15th day of the third month following the
Participant’s death. A beneficiary designation shall be effective only if in
writing, signed by the Outside Director and filed with the Secretary of the
Entergy Corporation Board prior to the death of the Outside Director.


3.07 Change in Control.


(a) Notwithstanding anything stated herein to the contrary, if there should
occur a Change in Control and if, within the Change in Control Period, an
Outside Director is involuntarily terminated from the Entergy Corporation Board
or otherwise loses his or her status as an Outside Director on the Entergy
Corporation Board for reasons other than for Cause within the Change in Control
Period, such Outside Director shall have a nonforfeitable right to, all benefits
accrued under the Program as of the date of any such termination, and no
amendment or termination of the Program shall reduce such vested accrued
benefit.  In any such event, the Outside Director may commence his or her
benefits hereunder without the consent of Entergy Corporation or its successor
as of the first day of the month next following his or her termination or
Separation from the Entergy Corporation Board.  Any termination of the Outside
Director from the Entergy Corporation Board within the Change in Control Period,
whether voluntarily or involuntarily, may, at the Outside Director’s sole
discretion, be deemed a Separation hereunder.


(b) Notwithstanding any provision of this Program to the contrary, any amendment
to, or termination of, the Program following a Change of Control shall not
reduce the level of benefits accrued under this Program through the date of any
such amendment or termination.  In no event shall an Outside Director’s benefit
accrued under this Program following a Change of Control be less than the
benefit accrued by such Outside Director under this Program immediately prior to
the Change of Control Period.


(c) Nothing stated herein shall prohibit Entergy Corporation from adopting or
establishing a trust or other means for funding any obligations created
hereunder provided, however, any and all rights that any such Outside Directors
shall have with respect to any such trust or other fund shall be governed by the
terms thereof.  Notwithstanding the foregoing, no contributions shall be made to
such a trust during any “restricted period” within the meaning of Code Section
409A (b)(3).
 
(d) Unless prohibited by Section 3.07(c) hereof, within thirty (30) days
following the date of a Change of Control, Entergy Corporation shall make a
single irrevocable lump sum contribution to the Trust for Deferred Payments of
Entergy Corporation and Subsidiaries (“Trust”) pursuant to the terms and
conditions described in such Trust.  Such contribution shall be in an amount
equal to the total benefits accrued by the Outside Directors and their
beneficiaries under the Program through the date of any such Change of
Control.   If an Outside Director shall continue to serve as an Outside Director
on the Entergy Corporation Board after a Change of Control, an additional amount
shall be contributed by Entergy Corporation to the Trust each calendar year, if
necessary, in order to maintain a lump sum amount credited to Entergy
Corporation’s Program account under the Trust that is equal to the total unpaid
benefits accrued by the Outside Directors as of the end of each applicable
calendar year.  Notwithstanding the foregoing sentence and this subsection to
the contrary, Entergy Corporation may make contributions to the Trust prior to a
Change of Control in such amounts as it shall determine in its complete
discretion.  The Trust is intended as a “grantor” trust under the Internal
Revenue Code and the establishment and funding of such Trust is not intended to
cause Outside Directors to realize current income on amounts contributed
thereto, and the Trust shall be so interpreted.

3.08           Required Six-Month Delay for Certain
Distributions.  Notwithstanding the foregoing, no distributions may be paid to
an Outside Director within six months following the Outside Director’s
Separation, if the Outside Director is a “specified employee” within the meaning
of Code Section 409A at the time of Separation.  For this purpose, specified
employee generally means a Key Employee of Entergy Corporation at a time when
Entergy Corporation or any member of a controlled group of corporations that
includes Entergy Corporation is publicly traded on an established securities
market whether inside or outside the United States.  Whether an individual is a
specified employee shall be determined by the Administrator under rules
established in regulations under Code Section 409A and such determination shall
be final and binding.  Any payments that are delayed pursuant to this Section
3.08 shall be paid in full immediately after the six-month required delay period
ends.




ARTICLE IV
PROGRAM ADMINISTRATION


4.01 Administration of the Program.  The office of the senior-most officer
within the Human Resources Department is the Administrator of this Program and
is responsible for its interpretation and maintenance.  The Administrator shall
operate and administer the Program and, as such, shall have the authority as
Administrator to exercise the powers and discretion conferred on it by the
Program, including the right to delegate any function to a specified person or
persons.


4.02  Board Approval.  The Entergy Corporation Board must approve any deviations
from this Program relating to the amount of compensation or benefits of Outside
Directors.


4.03 Powers of the Administrator. The Administrator and any of its delegates
shall administer the Program in accordance with its terms and shall have all
powers, authority, and discretion necessary or proper for such purpose.  In
furtherance of this duty, the Administrator shall have the sole and exclusive
power and discretion to make factual determinations, construe and interpret the
Program, including the intent of the Program and any ambiguous, disputed or
doubtful provisions of the Program.  All findings, decisions, or determinations
of any type made by the Administrator, including factual determinations and any
interpretation or construction of the Program, shall be final and binding on all
parties and shall not be disturbed unless the Administrator’s decisions are
arbitrary and capricious.  The Administrator shall be the sole judge of the
standard of proof required in any claim for benefits and/or in any question of
eligibility for a benefit. By way of example, the Administrator shall have the
sole and exclusive power and discretion:


(a) to adopt such rules and regulations as it shall deem desirable or necessary
for the administration of the Program on a consistent and uniform basis;


(b) to interpret the Program including, without limitation, the power to use
Administrator’s sole and exclusive discretion to construe and interpret (1) the
Program, (2) the intent of the Program, and (3) any ambiguous, disputed or
doubtful provisions of the Program;


(c) to determine all questions arising in the administration of the Program
including, but not limited to, the power and discretion to determine rights or
eligibility of any claimant to receive benefits under the Program;


(d) to require such information as the Administrator may reasonably request from
any Participant or claimant as a condition for receiving any benefit under the
Program;


(e) to grant and/or deny any and all claims for benefits, and construe any and
all issues of Program interpretation and/or fact issues relating to eligibility
for benefits;


(f) to compute the amount and determine the manner and timing of any benefits
payable under the Program;


(g) to execute or deliver any instrument or make any payment on behalf of the
Program;


(h) to employ one or more persons to render advice with respect to any of the
Administrator's responsibilities under the Program;


(i) to direct all payments that shall be made pursuant to the terms of the
Program; and


(j) to make findings of fact, to resolve disputed fact issues, and to make
determinations based on the facts and evidence contained in the administrative
record developed during the claims review procedure.


For any acts not specifically enumerated above, when applying, construing, or
interpreting any and all Program provisions and/or fact questions presented in
claims for benefits, the Administrator shall have the same discretionary powers
as enumerated above.


The Plan is intended to satisfy the requirements of Code Section 409A and the
Administrator shall interpret the Plan and exercise the power and discretion
conferred under the Plan in a manner that is at all times consistent with the
requirements of Code section 409A.


4.04 Reliance on Reports and Certificates.  The Administrator may rely
conclusively upon all tables, valuations, certificates, opinions and reports
furnished by an actuary, accountant, counsel or other person who may from time
to time be employed or engaged for such purposes.


4.05 Claims Administration.  The Administrator may appoint and, in its sole
discretion, remove a Claims Administrator and/or Claims Appeal Administrator to
administer claims for benefits under the Program in accordance with its terms,
and such delegates shall have all powers, authority, and discretion necessary or
proper for such purpose.  In the absence of such appointment, the Administrator
shall be the Claims Administrator and Claims Appeal Administrator.


4.06 Filing Benefit Claims. Any claim asserting entitlement to a benefit under
the Program must be asserted within 90 days after the event giving rise to the
claim by sending written notice of the claim to the Claims Administrator.  The
written notice of the claim must be accompanied by any and all documents,
materials, or other evidence allegedly supporting the claim for benefits.  If
the claim is granted, the claimant will be so notified in writing by the Claims
Administrator.


4.07 Denial or Partial Denial of Benefit Claims.  If the Claims Administrator
denies a claim for benefits in whole or part, the Claims Administrator shall
notify the claimant in writing of the decision within 90 days after the claim
has been received by the Claims Administrator.  In the Claim Administrator's
sole discretion, the Claims Administrator may extend the time to decide the
claim for an additional 90 days, by giving written notice of the need for such
an extension any time prior to the expiration of the initial 90 day period.  The
Claims Administrator, in its sole discretion, reserves the right to request
specific information from the claimant, and reserves the right to have the
claimant examined or tested by person(s) employed or compensated by the
Program.  If the claim is denied or partially denied, the Claims Administrator
shall provide the claimant with written notice stating:


(a) the specific reasons for the denial of the claim (including the facts upon
which the denial was based) and reference to any pertinent Program provisions on
which the denial is based;


(b) if applicable, a description of any additional material or information
necessary for claimant to perfect the claim and an explanation of why such
material or information is necessary; and


(c) an explanation of the claims review appeal procedure including the name and
address of the person or committee to whom any appeal should be directed.


4.08 Appeal of Claims That Are Denied or Partially Denied.  The claimant may
request review of the Claims Administrator’s denial or partial denial of a claim
for Program benefits.  Such request must be made in writing within 60 days after
claimant has received notice of the Claims Administrator’s decision and shall
include with the written request for an appeal any and all documents, materials,
or other evidence which claimant believes supports his or her claim for
benefits.   The written request for an appeal, together with all documents,
materials, or other evidence which claimant believes supports his or her claim
for benefits should be addressed to the Claims Administrator, who will be
responsible for submitting the appeal for review to the Claims Appeal
Administrator.


4.09 The Appeal Process.  The Claims Administrator will submit the appeal to the
Claims Appeal Administrator for review of the denial or partial denial of the
claim.  Within 60 days after the receipt of claimant’s appeal, the claimant will
be notified of the final decision of the Claims Appeal Administrator, unless, in
the Claims Appeal Administrator’s sole discretion, circumstances require an
extension of this period for up to an additional 60 days.  If such an extension
is required, the Claims Appeal Administrator shall notify claimant of this
extension in writing before the expiration of the initial 60-day period.  During
the appeal, the Claims Appeal Administrator, in its sole discretion, reserves
the right to request specific information from the claimant, and reserves the
right to have the claimant examined or tested by person(s) employed or
compensated by the Program.   The final decision of the Claims Appeal
Administrator shall set forth in writing the facts and Program provisions upon
which the decision is based.  All decisions of the Claims Appeal Administrator
are final and binding on Outside Directors, their beneficiaries, or other
claimants.


4.10 Judicial Proceedings for Benefits.  No claimant may file suit in court to
obtain benefits under the Program without first completely exhausting all stages
of this claims review process.  In any event, no legal action seeking Program
benefits may be commenced or maintained against the Program more than ninety
(90) days after the Claims Appeal Administrator’s decision on appeal.




ARTICLE V
PROCEDURES


5.01 Written Notification.  Upon Separation of an Entergy Corporation Board
member, the Secretary of the Entergy Corporation Board will provide written
notification of the director’s official retirement date and any other pertinent
information to the Administrator.


5.02 Amendment or Termination.  Except as otherwise provided herein, and subject
to the requirements of Code Section 409A, this Program shall be subject to
amendment or termination by a majority vote of the Entergy Corporation Board at
any time. Any such amendment or termination shall be binding on all active
directors alike regardless of their status, provided, however, that no such
amendment or termination shall affect a Separated Outside Director’s rights to
any and all recognition awards or benefits accrued prior to Separation and prior
to the effective date of any such amendment or termination.  Notwithstanding the
foregoing, unless specifically provided, no amendment shall “materially modify”
benefits under the Program, within the meaning of Code Section 409A, that become
earned and vested on or before December 31, 2004.


5.03 Retirement Age.  Outside Directors cannot stand for re-election to the
Entergy Corporation Board if he or she has reached the age of 72 on or before
January 1 of the year in which such person would be elected or re-elected, as
the case may be, unless specifically recommended to serve beyond the age of 72
by the Corporate Governance Committee and approved by the Board of Directors.


5.04 Program Summary.  A summary of the Entergy Corporation Service Recognition
Program shall be attached to this Program as Attachment 1.


        5.05Code Section 409A.  The Program is intended to comply with the
applicable requirements of Code Section 409A and the regulations thereunder, and
shall be administered in accordance with those provisions of Code Section 409A
and the regulations thereunder that apply to the Program.  To the extent that
any provision of the Program would cause a conflict with the requirements of
Code Section 409A and the regulations thereunder, or would cause the
administration of the Program to fail to satisfy such requirements, such
provision shall be deemed null and void to the extent permitted by applicable
law.
 

 
 

--------------------------------------------------------------------------------

 



 
ATTACHMENT 1 TO ENTERGY CORPORATION SERVICE
RECOGNITION PROGRAM FOR NON-EMPLOYEE OUTSIDE DIRECTORS
 
ELIGIBILITY
SERVICE ON ENTERGY CORPORATION BOARD
ANNUAL BENEFIT
EQUITY UNITS VALUED AT $60,000 GRANTED ANNUALLY FOR SERVICE ON THE ENTERGY
CORPORATION BOARD; EQUITY UNITS AWARDED SHALL BE FULLY VESTED AS OF THE AWARD
DATE
RETIREMENT
A PERSON MAY NOT BE NOMINATED FOR ELECTION OR RE-ELECTION TO THE BOARD OF
DIRECTORS IF HE OR SHE HAS REACHED THE AGE OF 72 ON OR BEFORE JANUARY 1 OF THE
YEAR IN WHICH SUCH PERSON WOULD BE ELECTED OR RE-ELECTED, AS THE CASE MAY BE,
UNLESS SPECIFICALLY RECOMMENDED TO SERVE BEYOND THE AGE OF 72 BY THE CORPORATE
GOVERNANCE COMMITTEE AND APPROVED BY THE BOARD OF DIRECTORS
DEATH
SURVIVOR’S BENEFITS IF AN OUTSIDE DIRECTOR DIES WHILE IN ACTIVE SERVICE ON THE
ENTERGY CORPORATION BOARD; SURVIVOR’S BENEFITS ALSO AVAILABLE IF AN OUTSIDE
DIRECTOR DIES AFTER SEPARATION, BUT BEFORE FINAL DISTRIBUTION
TREATMENT OF PREVIOUSLY SEPARATED DIRECTORS
BENEFIT IN EFFECT PRIOR TO EFFECTIVE DATE WILL CONTINUE TO BE PROVIDED





This Attachment 1 is provided merely as a summary of the benefits under the
Program and does not represent a binding description of such benefits. For a
full description of the benefits available under the Program, please refer to
the Program document. If there is any conflict between this summary and the
Program document, the Program document shall control.

 
 

--------------------------------------------------------------------------------

 
